Title: From Thomas Jefferson to James Madison, 7 August 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Aug. 7. 07.
                        
                        These papers from Governor Cabell are inclosed for your perusal: I am about to answer the Governor’s letter
                            but whether I shall be able in time for this day’s post, I do not know. if not, I will send you his letter & my answer
                            by tomorrow’s post, with which answer I will pray you to send him the papers now inclosed, returning to me his letter
                        Will you be so good as to direct a commission to be sent to you from your office ready sealed, for Bolling
                            Robertson of Virginia as Secretary for the territory of Orleans, and to forward it to me with your signature
                        
                            Th:J.
                        
                    